IMG-221                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-3976
                                     ___________

                   ALICIA LILIAN POVSIC; JONATHAN POVSIC,
                                                   Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                    (Agency Nos. A95 340 723 and A98 098 058)
                 Immigration Judge: Honorable Margaret Reichenberg
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 26, 2010
        Before: FUENTES, ROTH AND VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: June 4, 2010)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Alicia Povsic and her son, Jonathan Povsic, petition for review of a Board of

Immigration Appeals (“BIA”) decision dismissing their appeal of an Immigration Judge’s

(“IJ”) decision denying their motion to terminate the removal proceedings and finding
them removable from the United States. We will deny the petition for review.

       In 2006, the Department of Homeland Security (“DHS”) issued notices to appear

charging that Alicia and Jonathan Povsic, natives and citizens of Uruguay, were subject to

removal from the United States because they were present without having being admitted

or paroled. Through counsel, the Povsics denied the factual allegations and charges in the

notices to appear. To establish the factual allegations and charges of removability, DHS

submitted the Povsics’ applications for family unity benefits under the amendments to the

Legal Immigration Family Equity (“LIFE”) Act and decisions denying those applications.

       The Povsics moved to terminate the removal proceedings, arguing that the

information contained in their applications was protected by the confidentiality provisions

of the LIFE Act. The IJ disagreed, explaining that the confidentiality provisions apply to

information contained in applications for adjustment to lawful permanent resident status,

not to information contained in applications for family unity benefits. Based on the

information contained in the Povsics’ applications, the IJ concluded that DHS had

established their alienage and found that the Povsics had submitted no evidence showing

that they were lawfully admitted to the United States, that they are entitled to be admitted,

or that they are not inadmissible. The IJ thus denied the motion to terminate the removal

proceedings, found the Povsics removable as charged, and granted their applications for

voluntary departure.

       The BIA dismissed the Povsics’ appeal, finding that the IJ properly admitted their



                                              2
applications for family unity benefits and that, based on the statements contained in the

applications, they are subject to removal. This petition for review followed.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the agency’s

legal conclusions de novo, subject to established principles of deference. Patel v. Att’y

General, 599 F.3d 295, 297 (3d Cir. 2010) (per curiam).

       The LIFE Act affords aliens who filed claims for class membership in certain class

action lawsuits the opportunity to apply for adjustment to lawful permanent resident

status. See Patel, 599 F.3d at 296 (citing Pub. L. No. 106-553, § 1104, 114 Stat. 2762,

2762A-146-49 (2000)). The LIFE Act Amendments allow spouses and children of aliens

who have filed LIFE Act applications to remain in the United States and obtain work

authorization. See id. (citing Pub. L. No. 106-554, § 1504, 114 Stat. 2763, 2763A-325

(2000)).

       We recently held that, under the plain language of the LIFE Act, the confidentiality

provisions applicable to applications of aliens seeking adjustment of status do not apply

to the applications of aliens seeking family unity benefits under the LIFE Act

Amendments. Patel, 599 F.3d at 298. As in Patel, the Povsics applied for family unity

benefits under the LIFE Act Amendments, not adjustment of status, and their applications

were denied. Thus, the confidentiality provisions of the LIFE Act do not apply and the

BIA did not err in finding that the IJ properly admitted, and considered the information in,

the Povsics’ applications.

       Accordingly, because Patel controls this case, we will deny the petition for review.

                                             3